DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Paragraph 1 should be updated to reflect the patent number of the parent.  
Appropriate correction is required.

Drawings
New corrected drawings for Figs 10-12 in compliance with 37 CFR 1.121(d) are required in this application because a) the lines, numbers, figures and letters are not uniform, clean and well defined (of a generally poor quality) (37 CFR 1.84(I)). Figs 10-12 appear to be photocopies of computer drawings. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):


The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 11 recites the limitation "the second clamp… the first clamp" in line 2.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if these are referring to the first and second coupling clamps or something else entirely. Based off the drawings and specification, the examiner will treat this as referring to a different component entirely. 
Claim 17 recites the limitation "the post" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is unclear which post the applicant is referring to, the first or second post (as recited in claim 1) or a different post entirely. The examiner will treat this as referring to either one of the posts recited in claim 1.
Claim 18 recites the limitation "the post" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is unclear which post the applicant is referring to, the first or second post (as recited in claim 1) or a different post entirely. The examiner will treat this as referring to either one of the posts recited in claim 1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,736,671 (hereinafter ‘671). Although the claims at issue are not identical, they are not patentably distinct from each other because 
in Claim 1, ‘671 discloses a rod link reducer assembly (claim 1 preamble) comprising: 
a manipulator rod having a first end, a second end, and an elongate body extending along a body axis between the first end and the second end, wherein the second end of the manipulator rod comprises a tip, the tip comprising a receiver to releasably secure a construct therein (claim 1, Col 8 lines 35-39); 
a handle transversely attached near the first end of the manipulator rod and adapted to rotate the receiver about the body axis to align a rod of the construct, the handle having a free end to allow a user to grip the handle  (claim 1, Col 8 lines 40-44);
 a first post extending outwardly from the rod  (claim 1, Col 8 line 45);
 a second post  (claim 1, Col 8 line 46); and 
a rod manipulating joint including: an elongate joint rod extending along a joint rod axis; a first coupling clamp disposed along the joint rod, the first coupling clamp configured to releasably clamp to the first post; and a second coupling clamp disposed along the joint rod adjacent to and rotatable about the joint rod relative to the first coupling clamp, the second coupling clamp releasably connectable to the second post  (claim 1, Col 8 lines 48-60), wherein at least one of the first coupling clamp or the second coupling clamp includes inner teeth (claim 1, Col 8 lines 55-60).
Claim 2-4 (claims 2-4 respectively), Claim 5 (Claim 1 Col 8 lines 64-65), Claim 6-8 ( claim 5-7 respectively), Claim 9 (Claim 1 last clause), Claim 10 (claim 10), Claim 11 (see claim 8), Claim 12 (see claim 1 col 8 lines 60-63), Claim 13 (claim 9), Claim 14 (claim 1 last clause), Claim 15  (see claim 10), Claim 16 (see claim 11), Claim 17 (see claim 12), Claim 18 (see claim 13),Claim 19 (see claim 14), Claim 20 (see claim 15).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 17, 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Onge US 2004/0034350 in view of Brown US 2007/0038217.
Claim 1, Onge discloses a rod link reducer assembly (Fig 1) comprising: 
a manipulator rod (#1, Fig 1-2) having a first end (top end, Fig 1-2), a second end (lower end, Fig 1-2), and an elongate body extending along a body axis between the first end and the second end, wherein the second end of the manipulator rod comprises a tip, the tip comprising a receiver to releasably secure a construct therein (see Fig below, Fig 16 where a construct in the form of a rod can be received in the receiver); 
a handle (#34) transversely attached near the first end of the manipulator rod (see Fig below, handle #34 is disc shaped and extends generally perpendicular to the body axis) and adapted to rotate the receiver about the body axis to align a rod of the construct (Fig 1, the receiver can receive an elongated rod and clamp it in place via securing member #4, paragraph 57, then one can manipulate the handle #34 to rotate/pivot the rod to a desired alignment)(it is noted that the rod/construct is not part of the claimed invention and applicant is not what the rod is being aligned relative to), the handle having a free end to allow a user to grip the handle (Fig below, Fig 6, one can wrap their hand around the free end of handle #34 to grip onto the handle); 
a first post (#7) extending outwardly from the rod (Fig 1-2);
a second post (#14); and 
a rod manipulating joint  (see Fig below) including: 
an elongate joint rod (#8) extending along a joint rod axis (axis that extends along the length of joint rod #8); 
a first coupling clamp (5) disposed along the joint rod, the first coupling clamp configured to releasably clamp to the first post (#14)(paragraph 60); and 


    PNG
    media_image1.png
    679
    732
    media_image1.png
    Greyscale

Claim 17, Onge discloses the post has a cylindrical cross-section (#14, Fig 4 or #7 in Fig 1). 
Regarding Claim 19, Onge discloses each of the first coupling clamp and the second coupling clamp comprises a superior clamp portion and an inferior clamp portion (see Fig below) movable along the joint rod relative to the superior clamp portion (Fig 1 , paragraph 60 when the elongate joint rod is not fully tightened, the first and second coupling portions are moveable along the joint rod such that the first coupling clamp #5 is moveable relative to the superior clamp portion of the second clamp #6, likewise, the second coupling clamp is moveable relative to the superior clamp portion of the first clamp #5). 

    PNG
    media_image2.png
    567
    742
    media_image2.png
    Greyscale

Claims 2-4, Onge does not disclose wherein the inner teeth are formed on a superior clamp portion of the first coupling clamp and/or the second coupling clamp, wherein the inner teeth are formed on an inferior clamp portion of the first coupling clamp and/or the second coupling clamp, where the inner teeth are formed on both a superior clamp portion and an inferior clamp portion of the first coupling clamp and/or the second coupling clamp. 

    PNG
    media_image3.png
    487
    701
    media_image3.png
    Greyscale


 a first coupling clamp disposed along the joint rod (see Fig below), the first coupling clamp configured to releasably clamp to a first post (paragraph 21); and
 a second coupling clamp disposed along the joint rod adjacent to (see Fig below, Fig 4) and rotatable about the joint rod relative to the first coupling clamp (paragraph 23, 25 rotatable via opening #168), the second coupling clamp releasably connectable to a second post (paragraph 21), each clamp having a superior clamp portion and inferior clamp portion (see Fig below), the superior clamp portions and inferior clamp portions each include inner teeth (#159, #189, see Fig below, paragraph 21) to improve their grip on rod/post.

    PNG
    media_image4.png
    577
    890
    media_image4.png
    Greyscale


Regarding Claim 20, Onge as modified discloses the claimed invention as discussed above but does not disclose  the superior clamp portion of the first coupling clamp comprises a first clamping surface extending at a first angle oblique to the joint rod axis (with the modification to include the teeth, a side surface of one of the teeth of the superior clamp portion of the first coupling clamp defines a first clamping surface at an oblique angle, see Fig 4 of Brown below) and a second clamping surface extending at a second angle oblique to the joint rod axis (with the modification to include the teeth, a side surface of one of the teeth of the superior clamp portion of the second coupling clamp defines a second clamping surface at an oblique angle, see Fig 4 of Brown below).

    PNG
    media_image5.png
    545
    899
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    414
    865
    media_image6.png
    Greyscale

Claims 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Onge US 2004/0034350 and Brown US 2007/0038217, as applied to claim 1, and in further view of Ashman US 5,403,316.

Ashman, pertinent to the problem of preventing rotation of posts on clamps, discloses an elongated post (#20) having a star grind (#23, Fig 3), such that when the elongated post is received in a clamp (Fig 5), wherein the star grind extends parallel to a longitudinal axis of the post (Fig 3),  wherein the star grind extends around an entire diameter of the post (Fig 3), the star grind prevents the post from rotating (Col 2 lines 15-25, Col 4 lines 6-15). 
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the first post and/or second post of Onge as modified to include a star grind in view of Ashman above, because this prevents the first and/or second post from rotating when received in their respective coupling clamp.
Claims 5, 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Onge US 2004/0034350 and Brown US 2007/0038217, as applied to claim 1, and in further view of Forton US 2008/0086124.
Onge as modified discloses the claimed invention as discussed above but does not disclose at least one of the first post or the second post includes a star grind,   wherein the star grind extends around a partial diameter of the first post and/or second post. 

It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the first post and/or second post of Onge as modified to include a star grind in view of Forton above, because this prevents the first and/or second post from rotating when received in their respective coupling clamp.


Claims 9-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Onge US 2004/0034350, Brown US 2007/0038217, and Ashman US 5,403,316, as applied Claim 5 above, and in further view of Koros US 7,314,331.
Regarding Claim 9, Onge discloses the claimed invention as modified discloses a biasing member in the form of a clamp, wherein the biasing member includes a lever having a free end and a cam distal from the free end, wherein the biasing member is configured to be rotatably connected to the joint rod. 
Koros, pertinent to the problem of placement of coupling clamps, discloses a biasing member in the form of a clamp (#20, Fig 6), a first coupling clamp (#22), a second coupling clamp (#24), a joint rod (#32), wherein the biasing member includes a lever (#26) having a free end (Fig 4) and a cam (#30) distal from the free end, wherein the biasing member is configured to be rotatably connected to the joint rod (Fig 2), the 
It would have also been obvious to one having ordinary skill in the art at a time
before the effective filing date of the claimed invention to modify Miller as modified to
include the biasing member in view of Koros above because this provides a known
alternate configuration for clamping the coupling clamps without the fear that the biasing
member will "slip" or "loosen" to cause a loss in the force needed to maintain the  coupling clamps in the clamped condition, where the biasing member is easy to deploy
and include the ability to be rotated fully with respect to the coupling clamps to allow
greater flexibility of placement of the coupling clamps.
Regarding Claim 10, Onge as modified discloses the tip comprises a receiver axis (Fig 16, axis parallel to #90) extending orthogonally to the body axis (Fig 1 in Onge, see Fig below, Fig 16). 

    PNG
    media_image7.png
    521
    446
    media_image7.png
    Greyscale


Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Onge US 2004/0034350 and Brown US 2007/0038217, as applied to claim 1, and in further view of Murner US 2011/0087226.
Onge as modified discloses the claimed invention as discussed above where the first and second coupling clamps each have a first clamp and second clamp (see Fig below, Fig 1 in Onge) but does not disclose a first biasing member adapted to bias the second clamp against the first clamp. 

    PNG
    media_image8.png
    526
    707
    media_image8.png
    Greyscale

Murner, in the same field of endeavor as manipulating joints, discloses a similar rod manipulating joint (Fig 1) including an elongate joint rod (#40), first and second coupling clamps (#20, #30), each of the clamps having a first clamp (#11, #14) and a second clamp (#12, #13), a first biasing member (#15) located between the first and second coupling clamps (Fig 1) and adapted to bias the second clamp against the first clamp (Fig 1, 3, paragraph 25, the biasing member presses against each pf the second clamps to bias it towards its respective first clamp) and helps to fix the angular orientation of the first and second coupling clamps against each other (paragraph 25).
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Onge as modified to include a .

Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Onge US 2004/0034350 and Brown US 2007/0038217, as applied to claim 1, and in further view of Murner US 2011/0087226.
Onge as modified discloses the second coupling clamp (#6 in Onge) has an upper surface (upper surface of #6, see Fig 9 in Onge) that engages with a lower surface of the first coupling clamp (lower surface of #5 in Onge) but does not disclose the upper surface of the second coupling clamp comprises a star grind. 
Murner, in the same field of endeavor as manipulating joints discloses first and second coupling clamps (#20, #30), an upper surface of the second coupling clamp comprises a star grind (#45, Fig 1), the first coupling clamp having a lower surface that comprises a star grind (having the same configuration as the star grind of the upper surface, paragraph 25), the star grinds engage each other to help prevent the first and second coupling clamps from rotating relative to each other (paragraph 25).
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Onge as modified to include a star grind on the upper surface of the second coupling clamp and on the lower surface of the first coupling clamp in view of Murner above because this helps prevent the first and second coupling clamps from rotating relative to each other. 

Claim 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Onge US 2004/0034350, Brown US 2007/0038217,  as applied Claim 1 above, and in further view of Salley US 5,076,319.
Onge discloses the claimed invention as discussed above, where the handle is coupled to the first end (see Fig below) and in the form of a knob (paragraph 56 in Onge, see Fig below) but does not disclose the handle configured to be removably attached to the manipulator rod and has a faceted receiver adapted to receive a faceted interface of the first end.

    PNG
    media_image9.png
    512
    444
    media_image9.png
    Greyscale


It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the handle/knob of Onge as modified to have the handle/knob have a faceted receiver and a faceted interface, the first end to also a corresponding faceted interface and faceted receiver in view of Salley above because this configuration provides a tight mount of the knob/handle to the manipulating rod and if desired, the knob/handle may be removed by applying an upward force to it.
Claims 14-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Onge US 2004/0034350, Brown US 2007/0038217,  as applied Claim 1 above, and in further view of Koros US 7,314,331.
Regarding Claim 9, Onge discloses the claimed invention as modified discloses a biasing member in the form of a clamp, wherein the biasing member includes a lever having a free end and a cam distal from the free end, wherein the biasing member is configured to be rotatably connected to the joint rod. 

It would have also been obvious to one having ordinary skill in the art at a time
before the effective filing date of the claimed invention to modify Miller as modified to
include the biasing member in view of Koros above because this provides a known
alternate configuration for clamping the coupling clamps without the fear that the biasing
member will "slip" or "loosen" to cause a loss in the force needed to maintain the  coupling clamps in the clamped condition, where the biasing member is easy to deploy
and include the ability to be rotated fully with respect to the coupling clamps to allow
greater flexibility of placement of the coupling clamps.
Regarding Claim 15, Onge as modified discloses the tip comprises a receiver axis (Fig 16, axis parallel to #90) extending orthogonally to the body axis (Fig 1 in Onge, see Fig below, Fig 16). 

    PNG
    media_image7.png
    521
    446
    media_image7.png
    Greyscale

Regarding Claim 16, Onge as modified discloses the receiver further comprises a securing member (Onge: #4) extending at an angle oblique to the receiver axis (see Fig above, Fig 1, 16 in Onge). 

Claim 18 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Onge US 2004/0034350 and Brown US 2007/0038217, as applied to claim 1, and in further view of Bridwell US 2007/0213715.
	Onge as modified discloses the claimed invention as discussed above where the post (#14 in Onge) has a connected end connected to the manipulator rod (as best seen in Fig 3 in Onge below) such that the second coupling clamp can move along the post until it abuts the manipulator rod (Fig 1) in Onge), the post (#14 in Onge) having a free end (Fig 3 in Onge) but does not disclose the free end having a larger cross-section than the connected end. 

    PNG
    media_image10.png
    870
    608
    media_image10.png
    Greyscale


Bridwell, pertinent to the problem of retaining clamps on a post, discloses a post (#202) having free ends (#208 and #206) in the form of flanges (Fig 20) such that it has a larger cross section than that of the rest of the post (Fig 20) to prevent clamps (#220) from sliding off the free ends (paragraph 75).
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify Onge as modified to have the free end include a flange in view of Bridwell above because it will prevent the second coupling clamp from sliding off. It is noted that with the modification, the flange would be greater diameter than the rest of the post and thus have a larger cross section than the connected end. 

Conclusion
The prior art made of record and relied upon is considered pertinent to the applicant's disclosure. See PTO-892 for art cited of interest. See Baker which shows a handle/knob with a faceted interface (Fig 18a-18b). Mulak and Farley disclose a clam and lever (see front covers).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN CHRISTOPHER L MERENE whose telephone number is (571)270-5032.  The examiner can normally be reached on Mon-Fri 8:30 am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




	/JAN CHRISTOPHER L MERENE/           Primary Examiner, Art Unit 3773